DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 7/28/2022 is acknowledged.  
3.	Claims 2, 3, 7-9 and 14-28 have been cancelled.
4.	Claims 1, 4-6 and 10-13 are pending in this application.
5.	Claims 5, 12 and 13 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected with traverse of Group 2 (claims 1-6 and 10-13) and elected unmodified polypeptide consisting of SEQ ID NO: 2 as species of C20orf27 to be administered; subject has diabetes as species of subject to be treated from claims 1, 2, 5 and 6; and subcutaneous administration as species of route to administer the polypeptide in the reply filed on 3/21/2022.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 2 is drawn to a method of treating, or reducing risk of, obesity or a disorder associated with obesity, or a method of improving glycemic control, in a mammalian subject, wherein the method comprises administering a therapeutically effective amount of Chromosome 20 Open Reading Frame 27 (C20orf27) polypeptide to a subject in need thereof, wherein the disorder associated with obesity is diabetes, metabolic syndrome, fatty liver disease, or non-hepatic steatosis.  A search was conducted on the elected species; and unmodified polypeptide consisting of SEQ ID NO: 2 as the elected species of C20orf27 to be administered appears to be free of prior art.  However, prior art was founds for subject has diabetes as the elected species of subject to be treated; and subcutaneous administration as the elected species of route to administer the polypeptide.  A search was extended to the genus in claim 1; and prior art was found.  Claims 5, 12 and 13 remain withdrawn from consideration as being drawn to non-elected species.  Claims 1, 4, 6, 10 and 11 are examined on the merits in this office action. 

Withdrawn Objections and Rejections
7.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
8.	Objection to claims 1-4 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 1, 3, 4, 6, 10 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 3, 4, 10 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is hereby withdrawn in view of Applicant's amendment to the claim.

Elections/Restrictions
Response to Applicant's Arguments
11.	Applicant argues that "Abbas et al. neither teaches nor suggests the claimed methods. Applicant requests that the Examiner kindly consider rejoining the withdrawn claims 5, 12, and 13."  
12.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about Restriction/Election, the Examiner would like to point out that as stated in Section 6 above, restriction requirement was deemed proper and made FINAL in the previous office action.  Furthermore, as stated in Section 17 below, in the instant case, Abbas et al explicilty teach the isolated and modified PRO polypeptides comprising the amino acid sequence of SEQ ID NO: 3154 (99% identical to the polypeptide of instant SEQ ID NO: 2) as one of the PROs that can be used to treat the immune related disorder diabetes (a disorder associated with obesity).  Therefore, in the instant case, in view of the teachings of Abbas et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop the method recited in instant claims 1, 4, 6, 10 and 11.  Taken all these together, claims 5, 12 and 13 remain withdrawn from consideration as being drawn to non-elected species.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	(Revised due to Applicant’s amendment to the claim) Claims 1, 4, 6, 10 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Abbas et al (WO 2005/016962 A2, filed with IDS).
The instant claims 1, 4, 6, 10 and 11 are drawn to a method of treating, or reducing risk of, obesity or a disorder associated with obesity, or a method of improving glycemic control, in a mammalian subject, wherein the method comprises administering a therapeutically effective amount of Chromosome 20 Open Reading Frame 27 (C20orf27) polypeptide to a subject in need thereof, wherein the disorder associated with obesity is diabetes, metabolic syndrome, fatty liver disease, or non-hepatic steatosis.
Abbas et al, throughout the patent, teach isolated and modified PRO polypeptides that can be used for treating immune related disease in mammals in need thereof, for example, Abstract; page 4, lines 3-15; page 12, lines 6-9; page 46, line 13 to page 48, line 2; and claims 8-10, 17 and 18.  One of such isolated and modified PRO polypeptides in Abbas et al comprises the amino acid sequence of SEQ ID NO: 3154 that is 99% identical to the polypeptide of instant SEQ ID NO: 2, as shown below with Query being instant SEQ ID NO: 2: 
    PNG
    media_image1.png
    262
    778
    media_image1.png
    Greyscale
.  It meets the limitation of the C20orf27 polypeptide recited in instant claims 1 and 4.  Abbas et al further teach the immune related disease can be diabetes mellitus, for example, page 5, line 1; and page 23, line 36.  It reads on subject has diabetes as the elected species of subject to be treated; and meets the limitation of the patient population recited in instant claim 1.  Abbas et al also teach the mammal is preferably a human; and the isolated and modified PRO polypeptides can be administered subcutaneously, for example, page 73, line 38 to page 74, line 2.  It reads on subcutaneous administration as the elected species of route to administer the polypeptide; and meets the limitations of instant claims 6, 10 and 11.  
The difference between the reference and instant claims 1, 4, 6, 10 and 11 is that the reference does not provide a specific example of the method recited in instant claims 1, 4, 6, 10 and 11.
However, in view of the teachings of Abbas et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a method of treating diabetes (a disorder associated with obesity) in a human subject in need thereof, comprising administering subcutaneously to the human subject a therapeutical amount of the isolated and modified PRO polypeptide comprising the amino acid sequence of SEQ ID NO: 3154 in Abbas et al (99% identical to the polypeptide of instant SEQ ID NO: 2).  
In view of the teachings of Abbas et al as a whole, one of ordinary skilled in the art would have been motivated to develop a method of treating diabetes (a disorder associated with obesity) in a human subject in need thereof, comprising administering subcutaneously to the human subject a therapeutical amount of the isolated and modified PRO polypeptide comprising the amino acid sequence of SEQ ID NO: 3154 in Abbas et al (99% identical to the polypeptide of instant SEQ ID NO: 2), because Abbas et al explicilty teach the isolated and modified PRO polypeptide comprising the amino acid sequence of SEQ ID NO: 3154 is a PRO that can be used to treat immune related disease such as diabetes mellitus in a human subject in need thereof.
In view of the teachings of Abbas et al as a whole, a person of ordinary skilled in the art would have reasonable expectation of success in developing a method of treating diabetes (a disorder associated with obesity) in a human subject in need thereof, comprising administering subcutaneously to the human subject a therapeutical amount of the isolated and modified PRO polypeptide comprising the amino acid sequence of SEQ ID NO: 3154 in Abbas et al (99% identical to the polypeptide of instant SEQ ID NO: 2).  

Response to Applicant's Arguments
16.	Applicant argues that "Abbas et al. disclose 6,464 different "PRO" polypeptides (see, e.g., the brief description of the drawings) that were identified as "a result of stimulation of the immune response in mammals," see page 4, lines 3-5, and Example 1, pages 77-78. In the same paragraph, Abbas et al. further disclose that molecules that enhance or attenuate the immune response can be used therapeutically, apparently to treat any and all of dozens of disparate immune-related disorders including multiple sclerosis, graft rejection, and sarcoidosis. SEQ ID NO:3154, which was identified as 99% identical to the present SEQ ID NO:2, is only identified as "PR069533" with no further information as to what its function might be, or whether it should be increased or decreased to treat any of the many immune related disorders. The Office appears to have selected the disorder from one long list, and the protein from another long list, based on nothing more than hindsight in light of the present disclosure. Nothing in Abbas et al. teaches or suggests that SEQ ID NO:3154, particularly, should be used to treat a disorder associated with obesity, wherein the disorder is diabetes, metabolic syndrome, fatty liver disease, or non-hepatic steatosis, nor to improve glycemic control. Furthermore, there is no working examples in Abbas et al. that would provide one of skill in the art with any expectation whatsoever that administering a therapeutically effective amount of Chromosome 20 Open Reading Frame 27 (C20orf27) polypeptide to a subject would be useful in treating a disorder associated with obesity or in improving glycemic control - Abbas et al. fails to even teach whether "PR069533" should be increased or decreased to provide therapeutic effect."  
17.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, the Examiner understands that Abbas et al do not provide a specific example of the method recited in instant claims 1, 4, 6, 10 and 11.  However, in the instant case, the Examiner would like to point out that as stated in Section 15 above, Abbas et al explicilty teach the isolated and modified PRO polypeptides comprising the amino acid sequence of SEQ ID NO: 3154 (99% identical to the polypeptide of instant SEQ ID NO: 2) as one of the PROs that can be used to treat the immune related disorder diabetes (a disorder associated with obesity), see for example, claims 8, 17 and 18.  Therefore, in the instant case, in view of the teachings of Abbas et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a method of treating diabetes (a disorder associated with obesity) in a human subject in need thereof, comprising administering subcutaneously to the human subject a therapeutical amount of the isolated and modified PRO polypeptide comprising the amino acid sequence of SEQ ID NO: 3154 in Abbas et al (99% identical to the polypeptide of instant SEQ ID NO: 2).  And view of the teachings of Abbas et al as a whole, one of ordinary skilled in the art would have been motivated to develop the method recited in instant claims 1, 4, 6, 10 and 11.  Furthermore, the Examiner would like to point out that the MPEP states that "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable." (see MPEP § 2121 I).  In addition, the Examiner would like to bring Applicant's attention to MPEP § 2123 regarding rejection over prior art's board disclosure.  And, the Examiner would also like to point out that instant claims are rejected under 35 U.S.C. 103; and reduction to practice and testing the isolated and modified PRO polypeptides comprising the amino acid sequence of SEQ ID NO: 3154 in Abbas et al for treating diabetes in a human subject as recited in the pending claims is impossible to achieve for a rejection set forth under 35 U.S.C. 103.  Otherwise, the instant claims would be rejected under 35 U.S.C. 102.  In the instant case, in view of the teachings of Abbas et al as a whole, a person of ordinary skilled in the art would have reasonable expectation of success in developing the method recited in instant claims 1, 4, 6, 10 and 11.  And, with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In response to Applicant’s arguments that "The Office appears to have selected the disorder from one long list, and the protein from another long list, based on nothing more than hindsight in light of the present disclosure", first, as stated in the paragraph above, Abbas et al explicilty teach the isolated and modified PRO polypeptides comprising the amino acid sequence of SEQ ID NO: 3154 (99% identical to the polypeptide of instant SEQ ID NO: 2) as one of the PROs that can be used to treat the immune related disorder diabetes (a disorder associated with obesity).  Therefore, in the instant case, in view of the teachings of Abbas et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a method of treating diabetes (a disorder associated with obesity) in a human subject in need thereof, comprising administering subcutaneously to the human subject a therapeutical amount of the isolated and modified PRO polypeptide comprising the amino acid sequence of SEQ ID NO: 3154 in Abbas et al (99% identical to the polypeptide of instant SEQ ID NO: 2).  And in the instant case, Applicant fails to point to any facet of instant rejection that is not found in the cited prior art reference.  It is unclear to the Examiner which part of the instant rejection is not based on the teachings of the cited reference.  Furthermore, the MPEP states “"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” (see MPEP § 2145).  
Taken all these together, the rejection is deemed proper and is hereby maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
18.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


19.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claim 4 recited "The method of claim 1, wherein the polypeptide comprises a sequence that is at least 99% identical to SEQ ID NO:2".  
With regards to the limitation "at least 99% identical to SEQ ID NO:2" recited in instant claim 4, it has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for the limitation "at least 99% identical to SEQ ID NO:2" recited in instant claim 4.  The instant specification fails to disclose such limitation.  Therefore, the instant specification fails to provide literal support to the limitation "at least 99% identical to SEQ ID NO:2" recited in instant claim 4.  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  In the instant case, the instant specification discloses that "The C20orf27 compositions used in the methods described herein can include a peptide that is at least 80%, e.g., at least 85%, 90%, or 95% identical to the amino acid sequence of SEQ ID NO:1 or SEQ ID NO:2, e.g., have differences at up to 5%, 10%, 15%, or 20% of the residues of SEQ ID NO:1 or SEQ ID NO:2 replaced, e.g., with conservative mutations, or deleted." (see page 10, lines 1-5 of instant specification).  However, the instant specification is completely silent about a peptide that is at least 99% identical to instant SEQ ID NO: 2.  Thus, the instant specification fails to provide any implicit or inherent support to the limitation "at least 99% identical to SEQ ID NO:2" recited in instant claim 4.
Taken all these together, the instant specification fails to provide support to the limitation "at least 99% identical to SEQ ID NO:2" recited in instant claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LI N KOMATSU/Primary Examiner, Art Unit 1658